Unjust conviction mxL imprisonment claim. — Plaintiff seeks damages pursuant to 28 U.S.C. § 1495 and § 2513 as a person who as been unjustly convicted of an offense against the United States and imprisoned. Plaintiff in 1931 was charged by the Federal authorities in Denver, Colorado, with violation of the Dyer Act, to which he pleaded guilty, and was sentenced to a term of 15 months. Plaintiff alleges that he served the sentence in full and was released in 1933, and also alleges that in 1965 the United States District Court, Denver, Colorado, set aside his criminal conviction on the ground that it was obtained in violation of due process of law. Defendant moved to dismiss the petition on grounds that plaintiff failed to allege in his petition any of the facts required by 28 U.S.C. § 2513 and otherwise comply with said section, and that plaintiff failed to state a claim upon which relief could be granted. Plaintiff having failed to reply to the motion, the court on July 3, 1968, ordered the petition dismissed for failure to prosecute.